Exhibit 10.1

AMENDMENT NO. 2

TO

AMENDED AND RESTATED OFFICE LEASE AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED OFFICE LEASE AGREEMENT is made and
entered into by and among BLUME YALE LIMITED PARTNERSHIP, a Washington limited
partnership (“Landlord”) and ONVIA INC., a Delaware corporation, f/k/a
Onvia.com, a Washington corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into a certain Amended and Restated Office Lease
Agreement dated February 8, 2000, as amended by Amendment No. 1 to Amended and
Restated Office Lease Agreement dated January 31, 2001 (collectively, “Lease”).

B. Tenant desires to relinquish possession of a portion of the Premises
described in the Lease to accommodate the occupancy of such space by Bill &
Melinda Gates Foundation (“Gates”) pursuant to the terms of a direct lease to be
entered into between Gates and Landlord for such space (“Gates Lease”), and
Landlord is willing to accept the same, all subject to the terms and conditions
set forth herein. The relinquished space consists of the entirety of Floor 4 of
the Building and that portion of Floor 1 shown on Exhibit A annexed hereto that
is not part of the Premises following the Implementation Date described in
Section 10 below (collectively, “Gates Space”).

C. This Amendment is subject to the approval of Landlord’s lender, and neither
party shall be bound by the terms of this Amendment until the approval of
Landlord’s lender is received in form satisfactory to Lender.

NOW, THEREFORE, in consideration of the foregoing, together with other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

1. Definitions. Capitalized terms used in this Amendment without definition,
including the foregoing recitals, shall have the same meanings ascribed to such
terms in the Lease.

2. Lease Summary. Sections 1.1, 4.1, 4.2 and 21.25 of the Lease Summary are
deleted in their entirety and the following substituted in lieu thereof:

“Section 1.1 The Building

 

(a)   Name:   Mercer Yale Building (b)   Address:   1260 Mercer Street    
Seattle, Washington 98109 (c)   Total Rentable Area of Building:   104,500
square feet

 

1



--------------------------------------------------------------------------------

The Premises

 

(a)   Total Rentable Area:   29,785 square feet (b)   Floor Location:   First
(partial), Plaza and Third

Section 4.1 Basic Rent

 

Month(s)

   Fixed Amount

01/01/07-04/30/07

   $ 113,754.93

05/01/07-12/31/07

     117,046.59

01/01/08-04/30/08

     114,135.21

05/01/08-12/31/08

     118,385.21

01/01/09-04/30/09

     115,473.84

05/01/09-12/31/09

     122,057.18

01/01/10-04/30/10

     119,145.80

Section 4.2 Operating Expenses

 

(a)   Tenant’s Proportionate Share:   30.32%

Section 21.25 Stipulated Parking Spaces:    Seventy Seven (77) spaces.”

3. Premises Defined. The last sentence of Section 1.1 of the Lease is deleted in
its entirety.

4. Basic Rent. Section 4.1 of the Lease is deleted in its entirety and the
following substituted in lieu thereof:

Section 4.1 Basic Rent.

4.1.1 The term “Basic Rent” for any month during the Term means the sum of
(a) the Fixed Amount as specified in the Lease Summary, plus (b) the Operating
Expenses Factor, and (c) the Parking Factor. Basic Rent attributable to each
month of the Lease Term is payable on or before the 25th day of the preceding
month. Basic Rent for any partial month shall be prorated based upon the actual
number of days in that partial month. Basic Rent shall not be adjusted (either
upward or downward) despite subsequent measurements of the rentable area of the
Premises which identify discrepancies between the actual area and that shown in
the Lease Summary.

4.1.2 The term “Operating Expense Factor” means, for any month, 3.773% of
Operating Expenses for the 2007 Lease Year. [45.28% ÷ 12].

4.1.3 The term “Parking Factor” means, for any month, the amount depicted in the
last column of the following table, which is the product obtained by multiplying
(A) the Parking Rate Differential for such month by (B) 102. The term “Parking
Rate Differential” means the positive difference between (A) the per space
monthly amount payable by Tenant for parking spaces pursuant to Paragraph 4 of
Exhibit E, agreed to be the amount depicted in the column labeled

 

2



--------------------------------------------------------------------------------

“Onvia Rate” in the following table and (B) the amount depicted in the “Gates
Rate” column in following table:

 

Month(s)

   Onvia Rate    Gates Rate    Differential    Parking Factor

01/01/07-04/30/07

   $ 162.50    $ 100.00    $ 62.50    $ 6,375.00

05/01/07-12/31/07

     168.75      100.00      68.75      7,012.50.

01/01/08-04/30/08

     168.75      106.25      62.50      6,375.00

05/01/08-12/31/08

     175.00      106.25      68.75      7,012.50

01/01/09-04/30/09

     175.00      109.98      65.02      6,632.04

05/01/09-12/31/09

     181.25      109.98      71.27      7,269.54

01/01/10-04/30/10

     181.25      111.09      70.16      7,156.32

5. Name of Building. Section 21.19 of the Lease is deleted in its entirety.

6. Tenant Floor Plan. Exhibit A of the Lease is deleted in its entirety and
Exhibit A annexed hereto is substituted in lieu thereof.

7. Option to Extend Term. The last sentence of Exhibit E, Paragraph 1 of the
Lease is deleted in its entirety and the following substituted in lieu thereof:

“Tenant shall deliver to Landlord a written notice of Tenant’s exercise of its
option to extend hereunder not later than April, 30, 2009.”

8. Parking Rates. Pursuant to Exhibit E, Paragraph 4 of the Lease, Landlord and
Tenant agree to the following as the monthly parking rate per space through
April 30, 2010:

 

Month(s)

   Rate

01/01/07-04/30/07

   $ 162.50

05/01/07-12/31/07

     168.75

01/01/08-04/30/08

     168.75

05/01/08-12/31/08

     175.00

01/01/09-04/30/09

     175.00

05/01/09-12/31/09

     181.25

01/01/10-04/30/10

     181.25

9. Building Signage; Storage.

9.1 Building Signage. Pursuant to Exhibit E, Paragraph 3 of the Lease, as
previously amended, Landlord reserves its option to limit Tenant to the one
(1) existing sign on the Building on the Interstate 5 north side of the Building
and to reduce the size of that sign.

9.2 Storage. Pursuant to Exhibit E, Paragraph 6 of the Lease, as previously
amended, the storage areas currently used by Tenant shall be reduced to
approximately thirty and thirty-two hundredths percent (30.32%) of the area
currently used by Tenant.

 

3



--------------------------------------------------------------------------------

Annexed as Exhibit B is a drawing that depicts the areas that Tenant is entitled
to use for storage purposes subsequent to the Implementation Date.

10. Effective Date of Modifications. Subject to Sections 11, 12 and 13 of this
Amendment, the amendments and modifications provided for in this Amendment,
including Section 4.1 of the Lease Summary, shall be effective as of January 1,
2007 (“Implementation Date”).

11. Transition Matters. During the period between the execution of this
Amendment and the Implementation Date, Landlord and Tenant agree as follows
regarding access to and use of the Premises and other transition issues relating
to the occupancy by Gates:

11.1 Vacation of Gates Space. Not later than November 1, 2006, Tenant will
vacate the Gates Space to allow Gates access to such area for Gates’ use and
improvement according to the terms of the agreement between Tenant and Gates
annexed hereto as Exhibit C (the “Ancillary Agreement”).

11.2 Condition of Gates Space Upon Vacation. Upon vacation, Tenant will leave
the Gates Space in broom clean, finished condition adequate for standard office
use in accordance with the Ancillary Agreement. Tenant will remove the Floor 1
demising wall, the walk-in freezer on Floor 1, and other improvements on Floor 1
in accordance with the Ancillary Agreement.

11.3 Modifications to Floor 1 Server Room. Not later than November 1, 2006,
Tenant will modify the interior access to the server room in accordance with the
Ancillary Agreement.

11.4 Payment of Improvement Allowance. Not later than December 15, 2006, Tenant
shall have delivered funds to Gates in the amount of $214,890.00 for the benefit
of Gates to use in connection with the improvement of the Gates Space.

11.5 Nonexclusive Use of Floor 1 Server Room. Notwithstanding the terms of the
Lease, subsequent to the Implementation Date, Tenant’s use of the Floor 1 Server
Room shall be nonexclusive and subject to shared usage between Tenant and Gates
in accordance with the Ancillary Agreement.

12. Commissions on Transaction. Tenant represents and warrants that it has
incurred no liabilities or claims for brokerage commissions or finder’s fees in
connection with the negotiation and/or execution of this Lease and that it has
not dealt with or has any knowledge of any real estate broker/agent or
salesperson in connection with this Lease except for The Staubach Company, whose
commission shall be paid by Tenant. Tenant agrees to indemnify, defend, and hold
Landlord harmless from and against, all of such liabilities and claims
(including, without limitation, attorneys’ fees and costs) made by any other
broker/agent or salesperson claiming to represent Tenant in connection with this
Lease.

 

4



--------------------------------------------------------------------------------

13. Conditions; Lender Consent; Gates Lease; Tenant Performance. This Amendment
is not binding on Landlord unless the following conditions are satisfied by the
times identified: (i) the receipt by Landlord by September 24, 2006 of the
approval of Landlord’s lender to the terms of this Amendment without the
imposition of any conditions or other terms that are not acceptable to Landlord
in Landlord’s absolute discretion, (ii) execution of the Gates Lease in form
satisfactory to Landlord within ten (10) business days of the execution of this
Amendment if the Gates Lease has not previously been executed, and (iii) the
performance by Tenant of each of Tenant’s obligations at the time and in the
manner described Sections 11.1, 11.2, 11.3 and 11.4. In the event any of such
conditions remain unsatisfied as of the dates specified, Landlord may elect to
rescind this Amendment by delivering written notice to Tenant of such election,
upon which delivery this Amendment shall be null and void as if never executed.

14. Ratification. Except as specifically modified as set forth in this
Amendment, Landlord and Tenant ratify and confirm the Lease and all provisions
contained therein as originally executed and as subsequently amended.

IN WITNESS WHEREOF, this Amendment is executed effective as of the day and year
first written above.

 

TENANT:

   

ONVIA INC., a Delaware corporation, f/k/a

Onvia.com Inc., a Washington corporation

Date: September 1, 2006     By:   /s/ Cameron S. Way       Its:   Chief
Accounting Officer

LANDLORD:

   

BLUME YALE LIMITED PARTNERSHIP,

a Washington limited partnership

Date: September 7, 2006     By:   /s/ Bruce M. Blume        

Bruce M. Blume, General Partner

 

5



--------------------------------------------------------------------------------

TENANT’S ACKNOWLEDGEMENT

 

STATE OF WASHINGTON    )       )    ss. COUNTY OF KING    )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.

On this 1st day of September, 2006, before me personally appeared Cameron S.
Way, to me known to be the Chief Accounting Officer of Onvia INC., the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he/she was authorized to execute said instrument and that the seal affixed,
if any is the corporate seal of said corporation.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

LOGO [g92148img001.jpg]     /s/ Andrew H. Mun    

Notary Public in and for the State of

Washington, residing at Seattle

My commission expires: August 21, 2010

    Andrew H. Mun

(Use This Space for Notarial Seal Stamp)

    [Type or Print Notary Name]

 

6



--------------------------------------------------------------------------------

LANDLORD’S ACKNOWLEDGEMENT

 

STATE OF WASHINGTON    )       )    ss. COUNTY OF KING    )   

I certify that I know or have satisfactory evidence that the persons appearing
before me and making this acknowledgment are the persons whose true signatures
appear on this document.

On this 7th day of September, 2006, before me personally appeared BRUCE M.
BLUME, to me known to be the General Partner of BLUME YALE LIMITED PARTNERSHIP,
the limited partnership that executed the within and foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited partnership, for the uses and purposes therein mentioned, and on
oath stated that he was authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year first above
written.

 

LOGO [g92148img002.jpg]     /s/ Tara Yogi    

Notary Public in and for the State of

Washington, residing at Seattle, WA

My commission expires: 04/20/2008

    Tara Yogi

(Use This Space for Notarial Seal Stamp)

    [Type or Print Notary Name]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Premises

LOGO [g92148img003.jpg]

Floor 1 Premises include Plaza and “Tenant Two” area.

LOGO [g92148img004.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Storage

LOGO [g92148img005.jpg]

LOGO [g92148img006.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

LOGO [g92148img007.jpg]

September 5, 2006

Onvia, Inc.

1260 Mercer Street

Third Floor

Seattle, WA 98109

Attn: Cameron S. Way

 

RE: The Mercer Yale Building

 

Dear Cameron:

Onvia, Inc. (“Onvia”), the Bill & Melinda Gates Foundation (“Tenant”) and The
Blume Company (“Landlord”) previously entered into that certain letter of intent
dated June 15, 2006. Landlord and Tenant are in the process of finalizing a
direct lease between them for the Premises as set forth in the letter of intent
and Landlord and Onvia are in the process of finalizing an amendment to the
existing lease between them. For good and valuable consideration, this letter
agreement serves to confirm certain agreed points between Onvia and Tenant.

Having reviewed the building plans provided to Tenant by Onvia, Tenant and Onvia
hereby agree that upon delivery of the Premises to Tenant, Onvia shall provide
the first and fourth floor spaces in broom clean, finished condition adequate
for standard office use. More specifically, Onvia’s scope of work for the first
floor shall include the following:

 

  •    Demolition to shell condition, including, but not limited to:

Partially demolished office at northeast end of floor

Removal of two steel posts from interior security gate

Removal of walk-in refrigerator

Removal of supplementary HVAC unit serving the kitchen area

Cap at ceiling level unused conduits, pipes

Removal of demising wall

Removal of wall and cabinetry in “café” area

 

  •    Remove all of Onvia’s personal property

 

  •    Onvia to research where water heater provides service to & access
requirements for service/maintenance.

Onvia, at its sole cost, shall further remove and patch the interior access
doorway to the server room on the first floor and construct a new access doorway
off the building entrance lobby. Prior to completing the work in the server
room, Onvia shall confirm work with Tenant.

 

   PO Box 23350
Seattle, Washington 98102
U.S.A.
V 206.709.3100
F 206.709.3180
www.gatesfoundation.org



--------------------------------------------------------------------------------

EXHIBIT C

All of the foregoing work shall be completed by Onvia at its sole cost and
expense on or before November 1, 2006. Tenant shall be entitled to take
possession of the Premises on November 1, 2006.

In addition to the foregoing delivery requirements, on or before December 15,
2006 Onvia shall pay Tenant $214,890 to be applied by Tenant to tenant
improvements on Floor 1.

Throughout Onvia’s term of its amended lease, Tenant shall have the right to
access and will share the first floor server room space with Onvia. If Tenant
exercises its right to access and use the server room, Tenant and Onvia shall
mutually agree upon: (a) the area each will maintain and the method by which the
individual spaces will be secured and (b) a services agreement addressing each
party’s proportionate share of the costs associated with usage and operation of
the server room space. Onvia and Tenant shall split the cost to demise the
server room space (e.g. the fencing) equally between the parties. Tenant shall,
at its own cost, add any security components (e.g. card reader) to its area
within the server room and, if needed, add any access doorway to the server room
from the leased space occupied solely by Tenant.

For security reasons, Tenant and Onvia agree to have the card key access to the
elevator vestibules throughout the parking garage activated 24 hours per day, 7
days per week.

Please return to the undersigned the enclosed copy of this letter executed by an
authorized representative of Onvia. We look forward to working with you in to
complete the subject transaction.

 

Sincerely, BILL & MELINDA GATES FOUNDATION /s/ Cheryl Scott By:   Cheryl Scott
Its:   Chief Operating Officer

The undersigned, acting for and on behalf of Onvia, Inc.

hereby acknowledges and agrees to the above stated terms

 

Onvia, Inc. /s/ Michael D. Pickett By:   Michael D. Pickett Its:   Chairman of
the Board, CEO & President